Bell, J.
The testimony introduced by the defendant in the court below, in support of his plea to the jurisdiction, would scarcely have been sufficient to sustain it, had there been no further evidence. The facts established by the defendant’s testimony, are not inconsistent with the fact, that the defendant was a resident of Calhoun county, at the time of the institution of this suit against him. As was said by this court, in the case of Brown v. Boulden, 18 Texas Rep. 431, “ a man may have several residences.” The fact that the defendant, Wilson, was resident, during a portion of the year, in the county of Live Oak, does not amount to proof that he was not, during a portion of the same year, a resident of the county of Calhoun.
But the testimony introduced by the plaintiff in the court below, established very satisfactorily, that the defendant was a resident of Calhoun county, at the time of the institution of this suit, and afterwards. We think that the rule laid down in the case of Brown v. Boulden, 18 Texas Rep. 431, upon the questions of the residence of the defendant, and the jurisdiction of the court as dependent thereon, is the correct one. In that case, it was said, that “ the defendant should be able to point to his residence, by facts so certain and notorious, as to enable the plaintiff, by the use of ordinary diligence, certainly to know where to bring his suit. The fact of residence in a particular county, ought not to be so uncertain and equivocal, nor ought the statute to be so strictly construed, as that the plaintiff shall be compelled, in a case rendered doubtful and uncertain by the conduct of the defendant, to decide rightly, at his peril.”
In the present case, we are of. opinion that there is no error in the charge of the court, and that the verdict of the jury is fully sustained by the evidence. The judgment of the court below is affirmed, with damages for the delay.
Affirmed with damages.